o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-127469-10 uil the honorable joe donnelly member u s house of representatives west colfax south bend in attention ------------------ dear congressman donnelly i apologize for the delay in responding to your inquiry dated date on behalf of your constituent -------------------- ------------- asked about the tax treatment of reimbursed union dues ------------- is an officer in a local janitor’s union he pays dues and the union reimburses him for the amount of the dues taxpayers can deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 of the internal_revenue_code the code the taxpayer can deduct dues and other_payments which otherwise meet the requirements of the regulations under sec_162 of the code to organizations such as labor unions sec_1_162-15 of the income_tax regulations if an employee incurs a deductible expense while performing services for his or her employer reimbursement of the expense is taxable unless the reimbursement is made under an accountable_plan the accountable_plan rules apply only for reimbursements to employees amounts treated as paid under an accountable_plan are excluded from an employee’s gross_income the employer does not report these amounts as wages on the employee's form_w-2 and they are exempt from withholding and payment of employment_taxes conversely employers must include amounts treated as paid under a nonaccountable_plan in the employee's gross_income and must report them as wages or other compensation on the employee's form_w-2 these amounts are subject_to_withholding and payment of employment_taxes conex-127469-10 an accountable_plan is a reimbursement or other expense allowance arrangement that meets the requirements of business connection substantiation and return of excess sec_62 of the code and sec_1_62-2 of the income_tax regulations publication circular_e employer’s tax guide has information on accountable plans business connection requirement an arrangement meets the business connection requirement if the employer pays advances allowances or reimbursements only for deductible business_expenses that the employee pays or incurs while performing services for the employer if however an employer pays an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses the arrangement does not satisfy the business connection requirement and the amounts are treated as paid under a nonaccountable_plan and are subject_to employment_taxes an employer may not treat as a nontaxable expense reimbursement an amount that he or she would otherwise pay as wages substantiation requirement to meet the substantiation requirement an arrangement must require the employee to substantiate each business_expense to the payor within a reasonable period of time the employee must submit enough information to allow the employer to identify the specific nature of each expense and attribute the expense to the employer's business activity generally the employee must submit an expense account or other written_statement to the employer showing the business nature and amount of each of his or her expenses combining expenses into broad categories or reporting individual expenses using vague non-descriptive terms such as miscellaneous expenses is not sufficient return of excess requirement to meet the return of excess requirement the employee must return to the employer within a reasonable period of time any amount the employer paid in excess of the employee's substantiated expenses conex-127469-10 i hope this information is helpful if you have any questions please contact me or ------- -------------------- identification_number ------------- at -------------------- sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting
